MEMORANDUM **
Maria Carmela Camey-Pirir, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to remand based on ineffective assistance of counsel. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to remand, Guzman v. INS, 318 F.3d 911, 912 n. 1 (9th Cir.2003) (per curiam), and review de novo claims of ineffective assistance, Reyes v. Ashcroft, 358 F.3d 592, 595 (9th Cir.2004). We deny the petition for review.
Camey-Pirir’s ineffective assistance claim fails because she has not established the “plausible grounds for relief’ required to show prejudice. Serrano v. Gonzales, 469 F.3d 1317, 1319 (9th Cir.2006). Accordingly, the BIA did not abuse its discretion in denying the motion to remand.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.